Per Curiam,
This case involved a question of fraud, which was fairly submitted to the jury. Complaint was made, however, that the learned judge instructed the jury that the fraud must be clear*236ly proved. It is not necessary that the evidence of collusion shall be conclusive: Rogers v. Hall, 4 Watts, 359; Confer v. McNeal, 74 Pa. 112. Nor is it essential that the fraud or collusion appear by positive proof; it may be shown by such facts -and circumstances as would warrant a presumption of its existence; Brinks v. Heise, 34 Pa. 246; Lowe v. Dalrymple, 117 Pa. 564. At the same time, it is settled law that an alleged fraud must be established, either by direct proof, or by facts to warrant a presumption of its existence clearly proved. This doctrine is distinctly asserted in Brinks v. Heise, supra. In Mead v. Conroe, 113 Pa. 220, the same principle is laid down. In Morton v. Weaver, 99 Pa. 47, it was said by our Brother Sterrett: “ If we were to permit judgments and other judicial proceedings to be brushed aside on naked allegations of fraud, and other flimsy, pretexts, titles would rest upon a very unsafe foundation. It is not enough to charge fraud, and prove in support thereof slight circumstances of suspicion only. To be of any avail, it must be clearly proved.”
There is nothing in the remaining specifications of error which requires discussion.
Judgment affirmed.